NO. 07-11-00198-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                                    JUNE 9, 2011


                   PLAINS BUILDERS, INC., ET AL, APPELLANTS

                                          v.

                     STEEL SOURCE, INC., ET AL, APPELLEES


            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                NO. 95,423-C; HONORABLE ANA ESTEVEZ, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                       ORDER



      Appellants Plains Builders, Inc. and Travelers Casualty & Surety Company of

America have filed a motion requesting a thirty day abatement of this appeal so that

additional or amended findings of fact and conclusions of law may be requested. See

Tex. R. Civ. P. 298.   A certificate of conference attached to the motion indicates

appellees Steel Source, Inc. and Steel Source, a division of Lloyd N. Moreau, L.L.C.,

agree with the requested abatement.      According to the motion, appellants timely

requested findings and gave timely notice of past due findings. They did not receive a

copy of findings from the trial court, however. See Tex. R. Civ. P. 297. Subsequently,
while preparing the clerk’s record, appellants discovered the trial court had filed

findings.


       We abate the appeal and remand the cause to the trial court solely for the

purpose of allowing the parties an opportunity to request additional or amended findings

of fact and conclusions of law. Cf. Tex. R. App. P. 44.4.1 Within ten days of the date of

this order, any party may request additional or amended findings of fact and conclusions

of law under Rule of Civil Procedure 298. Tex. R. Civ. P. 298. If a party requests

additional or amended findings and conclusions, the parties and the trial court shall

proceed according to Rule 298. The trial court and parties shall ensure that the clerk’s

record, when filed, includes any request for additional or amended findings and all

responsive documents signed by the trial court.


       The abatement herein ordered will dissolve automatically on July 11, 2011, and

the appeal will thereupon be reinstated, without further notice. The record shall be filed

on or before August 15, 2011.


       It is so ordered.


                                                               Per Curiam




       1
          We have no record before us and are acting solely on the parties’ agreed
motion. By our issuance of this order, we intend no finding that the trial court has
committed error. Except as expressly stated in this order, we do not direct action by the
trial court or the parties. By this order we do not direct the parties to request additional
or amended findings and conclusions, nor do we direct the trial court’s response to any
such request that may be made by the parties.
                                             2